Citation Nr: 1631643	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  04-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disability, claimed as interstitial lung disease/restrictive lung disease, to include as secondary to service-connected inactive pulmonary tuberculosis (TB) with pleural scarring.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to service-connected TB with pleural scarring. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected TB with pleural scarring.


REPRESENTATION

Appellant represented by:	 Rebecca C. Wanee, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active military service from May 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2004, a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was afforded an opportunity to appear at a new Board hearing, and in December 2013 responded that he did not desire a new Board hearing.  This case has been reassigned to the undersigned VLJ.  See 38 C.F.R. § 19.3(b).

In a June 2008 rating decision, entitlement to service connection for pleural scarring as secondary to service-connected TB was granted and incorporated in the evaluation of inactive pulmonary tuberculosis.

This case was previously before the Board in January 2005 and in June 2011, at which time the Board issued decisions denying one of the claims on appeal (January 2005) and all three of the claims on appeal (June 2011).  The Veteran has appealed both Board decisions to the United States Court of Appeals for Veterans Claims (Court), which resulted in vacates/remands of those decisions, most recently in a February 2013 memorandum decision.  The Board remanded the claims in January 2014 for issuance of a supplemental statement of the case (SSOC).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for GERD and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Restrictive lung disease is etiologically related to service-connected pleural scarring.  

CONCLUSION OF LAW

Restrictive lung disease is secondary to service-connected pleural scarring.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

As noted the introductory portion of this decision, in a June 2008 rating decision, entitlement to service connection for pleural scarring as secondary to service-connected TB was granted and incorporated in the evaluation of inactive pulmonary tuberculosis.  The Veteran and his representative have advanced that service connection for interstitial/restrictive lung disease is actually secondary to the Veteran's pleural scarring for which service connection has been established albeit assigned a single rating with the service-connected TB.  The RO noted that the natural progression of active TB as it is being treated and resolving is the development of benign scarring in the pleura adjacent to the area of active infection.  The biapical pleural thickening noted on the Veteran's computerized tomography (CT) scan corresponded to the usual location of TB infection and also the area of this Veteran's active TB.  Thus, the finding of benign apical scarring was more likely than not secondary to the Veteran's treated TB.  

In support of this claim, a private medical opinion was submitted in June 2016 by the Veteran's representative.  This May 2016 opinion provides an etiological connection between the Veteran's service-connected pleural scarring and his restrictive lung disease.  The examiner referred to pulmonary testing dated in August 2014 of record which showed restrictive lung disease.  The examiner noted that a portion of the lung disability was due to a lobectomy which was the result of lung cancer (which is not contended to be related to service or service-connected disability).  However, a portion of the lung disability was also due to the pleural fibrosis which is also a term representative of the pleural scarring and they could not be separated.  She concluded that pleural fibrosis (scarring) is a consequence of pulmonary tuberculosis and subsequently pleural fibrosis and can lead, as in the instant case, to restrictive lung disease (a general term that encompasses the functional aspects of interstitial lung disease).

The Board notes that prior medical opinions of record indicated an etiological connection between GERD and the fibrosis, interstitial and/or restrictive lung disease.  A February 2003 private treatment note indicated that the Veteran's pulmonary fibrosis certainly could be related to recurrent reflux or aspiration.  In a subsequent May 2003 record from this physician, it was noted that the etiology of the Veteran's interstitial lung disease was uncertain, but may be secondary to recurrent esophageal reflux.  In April 2003 and October 2004, another private physician indicated that it is feasible that the Veteran's reflux disease was involved in the exacerbation, if not the genesis, of his pulmonary complaints.  

An August 2009 VA medical opinion indicated that the Veteran's chronic lung disease, diagnosed as interstitial lung disease, was secondary to aspiration reflux disease, which was secondary to chronic GERD.  The basis of the VA examiner's opinion was a report from the Veteran's private pulmonologist, who opined that the Veteran's lung disease was consistent with aspiration reflux syndrome, and the nexus opinions from the private physicians above.  The VA examiner also cited the results of a computed tomography (CT) scan, which showed inhomogeneous pattern of lung destruction interspersed with normal lung tissue, and upper gastrointestinal (GI) studies that showed esophageal reflux with aspiration into the lung.  The VA examiner opined that the Veteran's current lung disease/interstitial lung disease was secondary to aspiration reflux syndrome.  In March 2015, the VA physician opined that the Veteran's TB did not cause interstitial lung disease.  The Board notes that the VA opinions indicated a connection between claimed lung disability and GERD, but negated a connection between claimed lung disability and TB; however, there was no opinion regarding an etiological connection between the service-connected pleural scarring and the claimed lung disability.

While the Board recognizes that there may be more than one etiological cause for the Veteran's restrictive lung disease, the recent private medical opinion stated that the Veteran's restrictive lung disease resulted at least in part from his service-connected pleural scarring.  This opinion is competent and probative on that point.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contradictory evidence regarding this specific assessment.  Accordingly, service connection for restrictive lung disease is warranted.


ORDER

Service connection for restrictive lung disease as secondary to service-connected pleural scarring is granted.


REMAND

The case was previously remanded for additional development, including medical opinions.  With regard to GERD, it was noted that it was necessary that the examiner consider the Veteran's lay assertions of continuous GERD symptoms since he was on medication for service-connected TB and in compliance with a prior May 2009 remand per Court directives.  The Court had noted that the VA examiner who provided a negative opinion stated that the Veteran's "GERD was not related to his inactive tuberculosis as there was no objective findings to support that the Veteran's current GERD began while he was in the service."  The Court discussed a claimant's competence to report symptoms.  The Court indicated that the Board had discounted the competence of the Veteran regarding his symptoms, but this determination was erroneous, noting that the Board could not discount the lay statements based on the lack of supporting medical evidence alone.  The Court then found that if it was determined that the Veteran was credible, he should be reevaluated.  However, when the same VA examiner provided another VA opinion in March 2014, the examiner considered whether the Veteran had recorded symptoms of GERD when he was receiving treatment, which the examiner stated he was not, but did not appear to accept the lay evidence that the Veteran reported that he had symptoms of GERD continuously after service, as symptoms of GERD are the types of symptoms capable of lay observation.  The examiner also made reference to the lack of "objective clinical information."  

The Veteran's representative has questioned the propriety of having the same VA examiner provide all of the VA opinions since this examiner had made some inconsistent statements regarding the validity of submitted medical treatise evidence.  Also, there was no mention of the Veteran's use over the years of over-the-counter medications.  

In light of the foregoing, the Board finds that a new VA medical opinion should be obtained from a VA examiner who has not previously provided a medical opinion.  The examiner should accept that the Veteran is credible to provide lay statements regarding his symptoms of heartburn and gastrointestinal problems since service.  The opinion should be made in compliance with the May 2009 Board remand, per the directives of the Court.

With regard to COPD, a VA examiner should also consider if the Veteran's COPD is etiologically related to his service-connected lung disability as a whole, including his pleural scarring, including on the basis of aggravation.  If the examiner finds a connection between the Veteran's TB and GERD, then the examiner should also consider if COPD is secondary to GERD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion from an examiner who has not previously provided an opinion in this case.  The record should be reviewed prior to the opinion being made.  The examiner should accept that the Veteran is credible to provide lay statements regarding his symptoms of heartburn and gastrointestinal problems since service.  The following inquiries should be addressed:

(A) whether it is more likely than not, less likely than not, or at least as likely as not, that GERD had its clinical onset during service or is related to any in-service disease, event, or injury.  
(B) whether it is more likely than not, less likely than not, or at least as likely as not, that GERD is proximately due to, or the result of, the service-connected TB, pleural scarring, and/or restrictive lung disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that GERD is permanently aggravated by the Veteran's service-connected TB, pleural scarring, and/or restrictive lung disability.  

The examiner should then consider and answer the following inquiries:

(C) whether it is more likely than not, less likely than not, or at least as likely as not, that COPD is proximately due to, or the result of GERD, TB, pleural scarring, and/or restrictive lung disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that COPD is permanently aggravated by GERD, TB, pleural scarring, and/or restrictive lung disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


